--------------------------------------------------------------------------------

Exhibit 10.15

[exhibit10-15htmx1x1.jpg]


30 December 2014

John Ruelle
[Address omitted]

Dear John,

The following outlines the change in your role and conditions of employment per
discussions with Steve Bromley.

1. Effective January 5, 2015 you will lead the RMSS Segment as acting Sr. Vice
President reporting to Rik Jacobs. Your responsibilities will include making
changes necessary to prepare the organization for integration into a Global
Sourcing and Supply (GSS) organizational structure, manage any merger,
acquisition or divestiture opportunities associated with the RMSS Segment and
lead back office integration efforts for the GSS business.

2. You will maintain responsibility for and developing a future global platform
Risk Management and office expansion management in Edina.

3. Your base salary, STI and LTI targets will remain unchanged and future
adjustments will be commensurate with the Named Executive Officers of the
company. You will also remain a member of the Executive Leadership Team.

The assignment is expected to be complete in Q2 2016. Upon the assignment
completion, SunOpta will make every effort to reassign you to a commensurate
role on the Executive Leadership Team. If you and SunOpta are unable to agree on
a commensurate role you may terminate without cause per the employment agreement
dated October 10, 2011 and amendment dated April 5, 2013 with the following
additional terms.

  a.

Receive six months working notice

  b.

Extend severance to a total of 18 months in addition to the working notice

  c.

Extend continuation of auto allowance, medical, dental and insurance benefits to
18 months

  d.

SunOpta will pay for outplacement services for a maximum of twelve months

  e.

All stock options and PSU’s will continue to vest and be exercisable during the
severance period

  f.

Move to the Insider “B” list during the severance period

Sincerely,

/s/ Michelle Coleman   Michelle Coleman Chief Human Resources Officer

I have read, understand and accept the terms and conditions set out in this
letter.

/s/ John Ruelle December 30, 2014 Signature Date


--------------------------------------------------------------------------------